ACCEPTED
                                                                          01-14-01008
                                                             FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 2/3/2015 10:07:19 AM
                                                                  CHRISTOPHER PRINE
                                                                               CLERK

                     01-14-01008-CR

                                               FILED IN
                                        1st COURT OF APPEALS
IN THE   FIRST COURT OF APPEALS AT HOUSTON,HOUSTON,
                                             TEXAS TEXAS
                                        2/3/2015 10:07:19 AM
                                        CHRISTOPHER A. PRINE
              IBRAHIM MUSTAFA ALTOBJI           Clerk


                           v

              STATE OF TEXAS, APPELLEE



APPEALED FROM THE 182ND JUDICIAL DISTRICT COURT
            HARRIS COUNTY, TEXAS



         EX PARTE IBRAHIM MUSTAFA ALTOBJI

                MOTION FOR BRIEFING




                                      ___/s/__Gene P. Tausk_______
                                      Gene P. Tausk
                                      TBN: 24003035
                                      1221 Studewood
                                      Houston, TX 77008
                                      (713) 429-5476
                                      (713) 490-3150 (fax)
                                      gene@tauskvega.com

                                      ATTORNEY FOR
                                      APPELLANT,
                                      IBRAHIM ALTOBJI
                            MOTION FOR BRIEFING

TO THE HONORABLE JUDGES OF THIS COURT:

      Movant, Ibrahim Mustafa Altobji moves this Honorable Court to allow briefs

to be submitted in the above styled-and-numbered cause of action.

                                          I.

      This matter is a case which was appealed from the 182nd Judicial District

Court, the Honorable Jeannine Barr presiding. The trial court case number was:

1188377B. The Honorable Judge Barr denied Movant’s Writ for Habeas Corpus

and Motion to Set Aside Plea Agreement.

                                          II.

      This matter was timely filed to this Honorable Court on or about December 4,

2014. On or about January 5, 2015, this Honorable Court decided that this matter

may be heard without briefs (set for submission only). On or about January 14,

2015, this Honorable Court decided that this matter was to be decided by submission

on the record only without the necessity of filing briefs.

                                         III.

      With respect to this Honorable Court, Movant respectfully asks that he be

allowed to file a brief in this matter. It is believed that a brief will allow this

Honorable Court to better explore the issues at hand before a decision is rendered.
                                           IV.

      It goes without saying, of course, that this Honorable Court is free to

deliberate and decide this matter without the necessity of additional briefing from

either Movant or the State. However, Movant states that an Appellant brief will be

of assistance in enabling this Honorable Court to make an informed decision.

                                           V.

      Appellant requests that this Honorable Court allow a brief for the following

reasons:

      1. The Honorable Jeannine Barr decided this matter through affidavits, not

           through any type of oral testimony. This restricted the testimony that could

           have been offered during a hearing. Appellant would like the opportunity

           to correct this by providing a brief.

      2. The issues presented are somewhat unique in that Movant, although asking

           for what appears to be a Padilla Writ, is actually arguing that Movant was

           not informed that he was accepting a plea for a Crime Involving Moral

           Turpitude. Movant would like the opportunity to further brief this issue

           before this Honorable Court.

                                                   VI.

      For these reasons, therefore, Movant respectfully asks this Honorable Court

to allow him to brief this matter.
                                            Respectfully submitted:

                                            TAUSK & VEGA


                                            ____//s//_____________________
                                            Gene P. Tausk
                                            TBN: 24003035
                                            1221 Studewood
                                            Houston, TX 77008
                                            (713) 429-5476
                                            (713) 490-3150 (fax)
                                            gene@tauskvega.com

                                            ATTORNEY FOR APPELLANT,
                                            IBRAHIM ALTOBJI




                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served upon the
Harris County District Attorneys’ Office by CMRRR on February 3, 2015.



                                            /s/ Gene P. Tausk_______
                                            Gene P. Tausk



                       CERTIFICATE OF COMPLIANCE

   I, the undersigned, state that this document contains approximately 504 words.


                                      /s/ Gene Tausk___________